Citation Nr: 0324629	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  99-04 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for residuals of a fall 
manifested by a skull fracture and a right clavicle fracture, 
claimed as secondary to a service-connected back disability.

2.  Entitlement to service connection for residuals of a fall 
manifested by a brain hemorrhage, right ear hearing loss, 
slurred speech, and a right arm fracture, claimed as 
secondary to a service-connected back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The veteran had active service from May to December 1966.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 decision of the RO.  

The Board remanded the case to the RO for procedural due 
process reasons in July 2000, and for further development of 
the record in December 2000.  

Additional development was undertaken by the Board in October 
2002, as set forth below.  

(The issue of service connection for residuals of a fall 
manifested by a brain hemorrhage, right ear hearing loss, 
slurred speech, and right arm fracture are addressed in the 
remand portion of this document.)  



FINDING OF FACT

The veteran currently is shown to have the residuals of skull 
fracture and a right clavicle fracture due to a fall that as 
likely as not was caused by his service-connected back 
disability.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by the residuals of a skull fracture 
and a right clavicle fracture is proximately due to or the 
result of the service-connected myelopathy at L1 and L2, 
residuals of an injury to the lumbar spine and the 12th 
thoracic vertebra fracture residuals.  38 U.S.C.A. §§ 1110, 
1131, 7104 (West 2002); 38 C.F.R. § 3.310 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  

The regulations, with the exception of development in the 
case of attempts to reopen finally denied claims made after 
August 21, 2001, are not meant to bestow any new rights.  66 
Fed. Reg. 45,629 (Aug. 29, 2001).  Thus, the veteran is not 
prejudiced by the Board's initial application of the 
regulations to his claim.

In this case the veteran's application appears to be 
complete.  He has been informed of the information necessary 
to substantiate his claim via the Statement of the Case, the 
Supplemental Statement of the Case, and the Board's earlier 
remands. There does not appear to be any relevant evidence 
that has not been associated with the claims folder.  The 
record contains sufficient information and opinions to decide 
the claim for service connection for residuals of a fall 
manifested by a skull fracture and a right clavicle fracture, 
claimed as secondary to a service-connected back disability.

The additional development undertaken by the Board, pursuant 
to 38 C.F.R. § 19.9(a)(2), consisted of the scheduling of a 
VA medical examination.

The Board notes that on May 1, 2003, 38 C.F.R. § 19.9(a)(2) 
was found to be invalid by the United States Court of Appeals 
for the Federal Circuit.  See Disabled American Veterans v. 
Principi, No. 02-7304 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that initial RO review of any evidence obtained 
had to be undertaken, unless the claimant provided a waiver 
of that review.  Id.  

However, in light of the favorable action taken hereinbelow 
and the veteran's statement in February 2002 that he had no 
new medical evidence to submit, the Board finds that he is 
not prejudiced by the Board's consideration of his appeal at 
this time without remand for initial RO review.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for service connection for 
residuals of a fall manifested by a skull fracture and a 
right clavicle fracture.  Hence, no further assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2002).


II.  Service Connection for the Residuals of a Fall 
Manifested By a Skull Fracture and a Right Clavicle 
Fracture, as Secondary to
a Service-Connected Back Disability

A.  Factual Background 

A careful review of service medical records shows that the 
veteran sustained trauma to his back in service and 
experienced numbness and weakness in both lower extremities.  

In an October 1967 rating decision, the RO granted service 
connection for a myelopathy at L1 and L2, residuals of a 
lumbar spine injury, rated as 40 percent disabling, and for 
the residuals of a compression fracture of the 12th thoracic 
vertebra.  

A report of VA orthopedic and neurological examinations dated 
in July 1972 shows that the veteran walked with caution, with 
shorter than normal steps.  He showed no imbalance, but had 
difficulty bending over.  On examination, it was noted that 
the left knee reflex was slightly reduced and the left ankle 
reflex was absent.  

At a VA examination in November 1972, the veteran complained 
of having pain in his lower back radiating down his left 
lower extremity and that his left foot would fall asleep.  

The non-VA hospital records dated in February 1983 show that 
the veteran had fallen down basement steps at a neighbor's 
house and injured the right side of his head.  The diagnoses 
were those of right basilar skull fracture; contrecoup left 
temporal contusion; fracture of the right clavicle; and 
isolation type aphasia secondary to left temporal contusion.  

A non-VA radiology report dated in February 1983 shows an 
impression of a comminuted, slightly displaced fracture of 
the midshaft of the right clavicle.  

A non-VA radiology report dated in March 1983 shows a 
diagnosis of fracture, base of skull.  The impression was 
that of residual hemorrhage in the left temporal lobe.  

The non-VA medical records dated in September 1983 reflect a 
left footdrop.  

At a VA examination in July 1984, the veteran complained of 
stumbling and falling, and that his left footdrop caused 
difficulty in ambulation.  The diagnoses were those of 
status-post back injury, chronic back syndrome; status-post 
basilar skull fracture; status-post fracture clavicles; and 
status-post fracture left wrist.  

In June 1986 rating decision, the RO assigned an increased 
rating of 60 percent for the service-connected myelopathy at 
L1 and L2, residuals of an injury of the lumbar spine.  

In a decision promulgated on April 6, 1989, the Board 
assigned increased ratings of 80 percent for the service-
connected myelopathy of L1 and L2, residuals of an injury of 
the lumbar spine and a 20 percent rating for the service-
connected 12th thoracic vertebra fracture residuals.  

The testimony of the veteran at a hearing in May 1996 was to 
the effect that he had so many accidents due to the footdrop 
that he began using a leg brace so that he could walk.  

In a January 1997 rating decision, a Hearing Officer granted 
the veteran a total rating based on individual 
unemployability due to service-connected disability, 
effective on March 6, 1994.  

The VA progress notes dated in February 2000 show that the 
veteran fell again while trying to get out of bed.   

The veteran underwent a VA examination in March 2002.  He 
reported falling down a flight of stairs in 1983, fracturing 
his left skull and left arm.  He also fractured both 
clavicles.  He reportedly sustained a brain hemorrhage and 
saw a speech therapist.  He also had a loss of hearing in his 
right ear, double vision, headaches, and blackout seizures 
that lasted for nearly a minute.  

Upon examination, there was a lateral deviation of the left 
eye of a mild nature.  There was minimal scarring on the left 
side of the skull.  An examination of both clavicles revealed 
slight swelling of the medial aspect.  An examination of the 
extremities revealed a footdrop on the left, as well as 
surgical scars on the left wrist.  An examination of the 
skull revealed no tenderness.  There was palsy of the left 
eye, abducens nerve; the veteran had mildly slurred speech.  
He also had moderately severe sensorineural hearing loss for 
the right ear, and mild sensorineural hearing loss for the 
left ear.  

The diagnoses were those of paresis of the left abducens 
nerve, left eye, and paralysis of the peroneal nerve, lower 
leg.  

The veteran underwent another VA examination in March 2003.  
The VA examiner reviewed the veteran's medical history, 
noting that the veteran's left foot drop resulted from a T12 
compression fracture in service.  The VA examiner also noted 
that the fracture of the veteran's arm was from a fall other 
than the one in February 1983, but that the fall was still 
related to the veteran's footdrop secondary to his service-
connected back disability.  

The diagnoses were those of paresis of the left abducent 
nerve of the left eye; paralysis of the right peroneal nerve 
on the right lower leg; left-sided footdrop; aaresis of the 
left peroneal nerve of the left lower leg; and status-post 
skull fracture and brain hemorrhage as a result of a fall in 
February 1983.  

The VA examiner determined that the residuals included 
headaches, loss of hearing, and the onset of a seizure 
disorder.  The VA examiner commented that the veteran's left-
sided foot drop was severe and that the veteran wore a brace.  


B.  Legal Analysis 

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time.  
38 U.S.C.A. § 1111.    

Service medical records of the veteran's entry report no 
defects other than tension headaches and refractive error, 
and the Board presumes the veteran to have been in sound 
condition at the time of entry.  Parker v. Derwinski, 1 Vet. 
App. 522 (1991).  

Service connection is in effect for myelopathy of L1 and L2, 
the residuals of an injury of the lumbar spine, rated at 80 
percent disabling, and for 12th vertebral fracture residuals, 
rated at 20 percent disabling.  The combined rating is 80 
percent.  He also has been assigned special monthly 
compensation on account of loss of use of one foot.  

In the instant case, there is no evidence that the veteran's 
footdrop preexisted service.  The veteran's service medical 
records show that he experienced numbness and weakness in 
both lower extremities as a result of the trauma to his back 
in service.  

The post-service medical records show that the veteran had 
trouble ambulating due to the footdrop.  These records also 
document a fall in February 1983 where the veteran fractured 
his skull and right clavicle.  While these records do not 
reflect a cause of the fall, the veteran has asserted that he 
had fallen due to his service-connected disability.  

The report of VA examination in 2003 indicates that the 
veteran's left-sided footdrop was secondary to his service-
connected back disability, and reflects a diagnosis of 
status-post skull fracture and brain hemorrhage as a result 
of a fall in 1983.  

This report, in the Board's opinion, implicitly rather than 
explicitly, tends to establish as likely as not a causal 
nexus between current residuals of a fall and the veteran's 
service-connected back disability.   See, e.g., Hodges v. 
West, 13 Vet. App. 287, as amended (2000).  There is no 
evidence to the contrary.

The determination of service incurrence must, in this case, 
be on "the whole evidentiary showing."  There is 
documentation in the service medical records of weakness and 
numbness in the veteran's lower extremities associated with 
the trauma to his back in service.  

The Board also finds the veteran's statements as to his 
stumbling and falling, and his difficulties with walking as 
credible.  The non-VA hospital records in 1983 also note that 
the veteran fractured his skull and right clavicle from a 
fall.  

After consideration of all the evidence, the Board finds that 
it is in relative equipoise as to whether the veteran has 
residuals of a fall, manifested by a skull fracture and a 
right clavicle fracture, that were due to a footdrop and as 
secondary to the service-connected back disability.  

Under the circumstances, the veteran prevails as to his claim 
for service connection for residuals of a fall manifested by 
a skull fracture and a right clavicle fracture, by extending 
the benefit of the doubt in his favor.  38 U.S.C.A. § 5107.  



ORDER

Service connection for the residuals of a fall, manifested by 
a skull fracture and right clavicle fracture, is granted.  



REMAND

As noted above, in October 2002, the Board ordered further 
development in this case without remanding the matter to the 
RO.  That development was ordered pursuant to 38 C.F.R. 
§ 19.9(a)(2) (2002).  

However, on May 1, 2003, 38 C.F.R. § 19.9(a)(2) was found to 
be invalid by the United States Court of Appeals for the 
Federal Circuit.  See Disabled American Veterans v. Principi, 
No. 02-7304 (Fed. Cir. May 1, 2003).  

Hence, the issue of service connection for residuals of a 
fall manifested by a brain hemorrhage, right ear hearing 
loss, slurred speech and right arm fracture must be remanded 
for further development and review of evidence initially 
developed by the Board.  

Likewise, as noted in the Board's prior remand, there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

The VCAA and its implementing regulations require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations became effective on November 9, 2000.  

The Board acknowledges that the RO has taken action to comply 
with the provisions of the VCAA.  

However, the Board finds that the veteran should also be 
notified of what he should do and what VA would do to obtain 
additional evidence, with respect to the issue in appellate 
status.  

The new law provides that an examination is necessary where 
there is competent evidence of a current disability, evidence 
that the current disability may be related to service, and 
the evidence is insufficient to decide the claim.  38 U.S.C. 
5103A (West 2002). 

At a VA examination in March 2003, the VA examiner noted that 
the residuals of the veteran's fractured skull and brain 
hemorrhage included headaches, loss of hearing, and the new 
onset of a seizure disorder.  

The statements of the veteran in the claims folder are to the 
effect that his residuals include slurred speech, but there 
is no competent medical opinion as to whether any current 
slurred speech is related to a service-connected disability, 
or is a residual of a fall due to a service-connected 
disability.  Therefore, the evidence is insufficient to 
decide the claim, and a new examination is necessary.

Likewise, the Board finds that the evidence is unclear as to 
what, if any, residuals are associated with the fracture of 
the veteran's right arm.  

In order to complete necessary procedural and evidentiary 
development, these matters are REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed.  In particular, the RO should 
ensure that the notification requirements 
and development procedures now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), as well as the implementing 
regulations, are fully complied with and 
satisfied.  This includes notifying the 
veteran in writing of what evidence, if 
any, will be obtained by him and what 
evidence, if any, will be retrieved by 
VA.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  

2. The RO should schedule the veteran for 
VA examinations to determine the current 
nature and etiology of any disabilities 
or residuals manifested by brain 
hemorrhage, right ear hearing loss, 
slurred speech, and right arm fracture.  
The examiner should review the claims 
folder, including the service medical 
records and post-service medical records 
and should note such review in the 
examination report.  The examiner should 
offer opinions as to whether the veteran 
has current disabilities or residuals 
manifested by brain hemorrhage, right ear 
hearing loss, slurred speech, and right 
arm fracture; whether it is at least as 
likely as not that any of the veteran's 
current disabilities or residuals 
manifested by brain hemorrhage, right ear 
hearing loss, slurred speech, or right 
arm fracture is proximately due to or the 
result of a fall, claimed as a residual 
of the veteran's service-connected back 
disability; and whether it is at least as 
likely as not that the veteran's footdrop 
associated with his service-connected 
back disability (or any other service-
connected disability)  caused or 
increased the veteran's residuals 
manifested by brain hemorrhage, right ear 
hearing loss, slurred speech, or right 
arm fracture.  

3.  Following completion of the action 
requested hereinabove and any additional 
development, the RO should then review 
the veteran's claim, including the 
evidence initially developed by the 
Board.  If action remains adverse to the 
veteran, an appropriate Supplemental 
Statement of the Case should be sent to 
him and his representative, and they 
should be afforded an opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action unless notified 
otherwise, but may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The Board intimates no opinion as to the ultimate 
outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                     
______________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



